Citation Nr: 1543517	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-19 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The late Veteran was verified to have had recognized guerilla service from December 1943 to April 1945, was in no casualty status from April 1945 to October 1945, had recognized guerilla service from November 1945 to December 1945, and served in the regular Philippine Army from December 1945 to February 1946.  His recognized guerilla service was during the occupation of the Philippines by the armed forces of Japanese Empire in World War II.  His military service records show that he was not a prisoner of war.  The appellant in the present appeal is his surviving widow.    

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had not been submitted to reopen the appellant's previously denied claim of entitlement to service connection for the Veteran's cause of death.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  In a final appellate decision dated in March 2008, the Board denied the Veteran's surviving widow's claim for service connection for the Veteran's cause of death on the basis that the objective clinical record did not establish that his death due to cardiorespiratory arrest secondary to multi-organ failure, transitional cell carcinoma of the bladder with pulmonary metastases, hypertension, and coronary artery disease, was linked to service or that his service-connected pulmonary tuberculosis caused or otherwise substantially and materially contributed to his death.

2.  Evidence received since the March 2008 Board decision denying service connection for the Veteran's cause of death is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for the Veteran's cause of death have not been met, and the claim is not reopened.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the new and material evidence claim as it pertains to the issue of entitlement to VA compensation for the Veteran's cause of death, under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the claimant's application to reopen her previously denied claim of entitlement to service connection for the Veteran's cause of death, which was received by VA in May 2012.  In response, VA sent to the claimant a letter dated in January 2013, which provided notice of the elements of service connection for cause of death and new and material evidence and the reasons for the prior final Board denial.  The application to reopen this claim was adjudicated and denied in an April 2013 rating decision, which is now on appeal to the Board.  There is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

VA's duty to assist has also been satisfied with respect to the new and material evidence claim on appeal as it pertains to the issue of VA compensation for the Veteran's cause of death.  The claims file includes all evidence associated with the record at the time of the prior final Board decision of March 2008, which denied the original claim for service connection for the Veteran's cause of death as well as those records/statements submitted since March 2008.  The appellant has also been afforded ample opportunity to submit any additional relevant evidence in her possession or otherwise request VA to obtain specifically referenced records on her behalf.  The Board has also reviewed the late Veteran's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent evidence.  
      
VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2015).

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  When an unappealed rating decision by the RO or the Board becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  When determining whether a claim should be reopened, VA performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

In the Board's prior final appellate decision of March 2008, the evidence included 
the appellant's personal contentions (including those presented at her hearing before an RO hearing officer in November 2003), the late Veteran's service treatment records, and all pertinent post-service private and VA medical records, including the Veteran's treatment records up to the date of his death in December 2002, his official death certificate, statement from his treating municipal health officer dated 2003 - 2005, and a VA physician's nexus opinion, dated in August 2005, addressing the cause of death issue.  The Board considered the foregoing evidence and factually determined that the municipal health officer's opinions presented only hypothetical information about how tuberculosis may spread through the body, but did not apply these facts to the Veteran's specific individual case, nor did these opinions discuss how the Veteran's case may have progressed.  It was further determined that the municipal health officer did not have access to the Veteran's claims file and therefore his opinions were less informed that August 2005 nexus opinion of a VA physician. 

By contrast, the Board concluded that the August 2005 nexus opinion of the VA physician specifically discussed the Veteran's claims file and hospital records and provided a specific rationale, based on this information, to indicate that the Veteran's death was not caused by his pulmonary tuberculosis.  The Board further found that the August 2005 nexus opinion was consistent with the clinical conclusions presented in the Veteran's death certificate, which, while listing many other diseases, did not identify his service-connected pulmonary tuberculosis as playing any role in his death, much less even mention it at all.  For these reasons, the August 2005 VA physician's opinion was found to hold more probative weight.  The Board thereby concluded that the Veteran's service-connected pulmonary tuberculosis neither caused nor otherwise substantially and materially contributed to his death.  A determination was also made that the competent and credible evidence, including the objective clinical record, did not establish that the Veteran's death due to cardiorespiratory arrest secondary to multi-organ failure, transitional cell carcinoma of the bladder with pulmonary metastases, hypertension, and coronary artery disease was linked to his period of recognized military service.  Accordingly, the appellant's claim for service connection for the Veteran's cause of death was denied in the Board's appellate decision of March 2008.  A timely notice of intent to appeal the Board's decision was never filed with the Court and the adverse decision became final.

In May 2012, the appellant submitted an application to reopen her previously denied and final claim for service connection for the Veteran's cause of death.  She was duly notified by VA of the necessity to submit new and material evidence to reopen her claim for a de novo review on the merits.  In support of her application, she submitted several pages relating to the Veteran's medical treatment in 2002 and his death certificate.  Such are duplicative of medical evidence previously considered on the merits in the prior final Board decision of March 2008.  She also reiterated her previously considered contentions that the Veteran's pulmonary tuberculosis was present for so long that it must have materially contributed to his death in some manner.  She also remained insistent that equity and fairness demanded that her claim be granted out of recognition of the meritorious military service of the late Veteran and her financial need as his aging surviving widow.

The Board has considered the aforementioned evidence and arguments submitted since the prior final appellate decision of March 2008 regarding the appellant's claim for service connection for the Veteran's cause of death, but finds that all are cumulative and redundant of previously considered evidence or are otherwise evidence that is not new and material to the appellant's individual claim.  The appellant's broad contentions that service-connected tuberculosis caused her husband's death and that her claim should be allowed out of equity and fairness were all previously considered in the prior final Board decision and were rejected on the merits.  Bostain v. West, 11 Vet. App. 124 (1998) (lay testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The clinical evidence submitted since the March 2008 Board decision are resubmissions of the same evidence that had been previously considered on the merits, and are therefore merely cumulative and redundant and do not raise a reasonable possibility of substantiating the claim.  These therefore do not constitute evidence that is new for purposes of reopening the claim for VA compensation for the Veteran's cause of death.  

In view of the foregoing discussion, the Board concludes that the evidence submitted since March 2008 regarding the claim for service connection for the Veteran's cause of death is not new and material and the appellant's petition to reopen this claim for a de novo review on the merits is denied.  See 38 C.F.R. § 3.156(a) (2015).        


ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for the Veteran's cause of death for a de novo review on the merits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


